 

Case 1:21-mj-00091-EPG Document 9 Filed 09/09/21 Page 1 of 2

I
_. AG 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

UNITED STATES DISTRICT COURT LEH

 

 

 

 

 

for the 5
Eastern District of California EP 9g 2021
UNITED STATES OF AMERICA, CLERK Ly
i) ay FPASTERN Dist Toot CourT
LIGO,
Vv. ) DEPUTY mat RNIA
‘Case No. —_1:21-MJ-00091 EPG
BENJAMIN MARTIN )
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement
I, _BENJAMIN MARTIN (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if] fail:
( © ) to appear for court proceedings; ; ‘
( e ) if convicted, to surrender to serve a sentence that the court may impose; or

 

 

Type of Bond
(  ) (i) This is a personal recognizance bond.
( ) (@) This is an unsecured bond of $ , with net worth of: $
( _ ) @) This isa secured bond of $ , secured by:
Vi - . $15,000.00 cash To be replaced by a $200,000.00 bond secured by property
owned by Cara Gray and Brian Martin
(7) @$ , in cash deposited with the court.

(  ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

 

 

}

(2) (©) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 
 

   

   

snt 9 “Filed 09/09/

SC ase: j-0009 Docu Age,2 of 270
‘ [° Z| - WUT - Se SMG (ish ee Ben sane (cP Page 2

<

|
AO 98.(Rev. 12/11-EDCA [Fresno 11/13])| Appearance and Compliance Bond pO

 

. | Release of the Bond. The court may order this appearance-bond ended.at any time. This bond will be-satisfi ed and the
oe security will be: féleased when either: ( 1)-the defendant is: found not guilty on-all charges, or (2).the defendant. reports'to
serve-a sentence.

 

;
Declarations

Be

Ovmership oft the Property/Net Worth. 1, the defendant — and each surety ~ declare under penalty of-perjury | that:

  
 

 

 

 

:

(1); all-owners.of the property securing this appearance bond are included on. the bond;

(2) the. property is; ‘not subject.to claims, except as described above; and

(3) I will not reduce my nét worth, sell'any: property, allow. further claims to be.made- against: any y property,
or do anything to reduce the value while this Appearance.and-Compliance Bond is in effect:

 

i . Acceptance.. L the:defendant 7 and each surety ~— have read this appearance. bond ‘and have either fead all the conditions
of release’set ‘by the.court-or had ‘them explained to me. I agree to this Appearance and: Compliance Bond.
.

co. I, the: defendant - and each surety ~ declare under penalty of perjury that this {nformati hi

    

e. (See 28 US.C.§ 1746.)

'
} i

 

 

 

 

 

/ J '
Date: % /| |
: [enna
'Suréty/property owner — printed name Surety/property owner — signature and date
| Surety/property owner — printed. name Surety/property owner — signature and date.

 

Bo © Surety/property owner ~ printed name
i i

r

Pe Date: Q 4 | 202 |

i
:

: nea ! lz SL
/ Date: 4 S fe

Judge's s signature

 

 

 

 

 

F Sian of oer or Deputy dak U-

 

 

 

 

 

 

 

 
